DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 12-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the response" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the message" in line 1. It is unclear and indefinite about which message is referring to? Is it the handshake message? Or is it the response message?  
Claim 12 recites the limitation "the first transmission mode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected as stated above because due to their dependency from claim 12. Claim 13 is also indefinite.
Claim 16 recites the limitation "the response" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the message" in line 1. It is unclear and indefinite about which message is referring to? Is it the handshake message? Or is it the response message?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3, 6-7, 10-13, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (US2016/000305A1) hereafter Logan, in view of Prammer (US2009/0289808A1).
	Regarding claim 1, Logan discloses a system including a tool drill string having a downhole device, the system comprising: 
a memory storing instructions (par[0084]: The data stores may comprise any suitable devices for storing data and/or software instructions.  For example, the data stores may comprise memory chips, memory cards, read only memory (ROM), non-volatile memory, random access memory (RAM), solid-The data store(s) may contain program code executable by the programmable device(s) to encode sensor measurements into telemetry data and to send control signals to telemetry units (e.g. a EM or MP telemetry unit) to transmit telemetry signals to the surface); and 
an uphole processor (fig 1:26&32, par[078]: Surface transceiver 26 may comprise or be in communication with a computer 32.  Computer 32 may comprise a data store for saving logged data.  Computer 32 may also comprise a display by which received information may be displayed to one or more users) configured to execute the instructions to:
communicatively couple, using a mud pulse transmission mode, to a downhole processor included in the downhole device (par[0072], [0078]: Surface transceiver 26 may optionally be configured to transmit information to downhole system 20 using any one or more telemetry techniques for which surface transceiver 26 is equipped to transmit. The telemetry techniques may be selected from: electromagnetic telemetry, mud pulse telemetry, drill string acoustic telemetry, mud acoustic telemetry. Surface transceiver 26 may, in some embodiments, transmit data to downhole system 20 using one or more telemetry techniques for which downhole system 20 is equipped to receive (and not necessarily transmit) data); 
receive a message sent by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode (par[0078], [0187]: Surface transceiver 26 may also, or alternatively, transmit data to downhole system 20 using one or more telemetry techniques for which downhole system 20 is equipped to both receive and transmit data. For example, a downhole system 20 with electromagnetic telemetry capabilities may be configured to both receive and transmit data using electromagnetic telemetry. Given the problems of communicating with a downhole system at significant depths there can be cases where it is unknown whether a downlink command has been received and acted on by a downhole system.  In some embodiments, when a downhole system reconfigures one telemetry subsystem, the downhole system is configured to transmit confirmation information on another telemetry system that confirms the change.  The confirmation information may optionally include information that specifies or identifies the new mode. an EM telemetry subsystem may be used to send confirmation information confirming that an MP telemetry subsystem has been reconfigured ); 
in response to successfully receiving the message from the downhole processor via the electromagnetic transmission mode, transmit, while maintaining a channel with the downhole processor via the mud pulse transmission mode, a response message via the electromagnetic transmission mode to the downhole processor (par[0187]: Given the problems of communicating with a downhole system at significant depths there can be cases where it is unknown whether a downlink command has been received and acted on by a downhole system.  In some embodiments, when a downhole system reconfigures one telemetry subsystem, the downhole system is configured to transmit confirmation information on another telemetry system that confirms the change.  The confirmation information may optionally include information that specifies or identifies the new mode. an EM telemetry subsystem may be used to send confirmation information confirming that an MP telemetry subsystem has been reconfigured), wherein the response message causes the downhole processor to switch from the mud pulse transmission mode to the electromagnetic transmission mode (par[0190]: control system 42 may be configured such that, if MP telemetry 46B is deactivated or if an appropriate instruction is received from the surface, then control system 42 may switch to a second "EM-only" mode. Control system 42 may send a status message prior to switching modes. The status message informs surface equipment of the change in mode). 
Logan does not explicitly disclose the feature of the message of communication between the downhole processor and the uphole processor is a handshake message with a response.
Prammer discloses the feature of the message of communication between the downhole processor and the uphole processor is a handshake message with a response (par[0195]: The link-up event is also recognized by the surface communications sub, which in response attempts an end-to-end communication with the downhole sub. if successful, the two subs handshake by exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period).
One of ordinary skill in the art would be aware of the Logan and Prammer references since all pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Logan to implement the handshake protocol as disclosed by Prammer to gain the functionality of exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period.

Regarding claim 2, Logan in view of Prammer discloses the system of claim 1, wherein the downhole processor is further to:
determine whether a condition is satisfied (Logan par[0174]: A downhole system (e.g. 40, 40A, 50) may be caused to shift among the available modes in various ways.  These include: [0175] receiving a downlink command from surface equipment; [0176] receiving user input prior to deployment of the downhole system; [0177] automatically changing modes in response to detected drilling status; [0178] automatically changing modes in response to one or more measurements collected by sensors of the downhole system; [0179] automatically changing modes in response to the status of the downhole system (e.g. power availability, failure of a component, activation or deactivation of one or more sub-systems of the downhole system--for example, an EM telemetry system, an MP telemetry system etc));  
responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode (Logan par[0183], [0192]: Control system 42 may, in response to certain sensor readings disable or suspend operation of one or more telemetry systems. For example the system may include a sensor connected to measure current of an EM signal.  If the current exceeds a threshold then the EM system may be shut down or placed in a non-transmitting mode.  In this event the system may automatically switch over to a "MP-only" configuration profile.  The MP only profile may both specify that the EM system should be shut off or inhibited and specify data to be transmitted by MP telemetry in a specific sequence.).  

Regarding claim 3, Logan in view of Prammer discloses the system of claim 2, wherein the condition comprises: 
a mud flow state being less than a threshold (Logan par[0239]: the controller may monitor the output of a flow sensor.  If active drilling is not occurring (no flow or low flow detected) then the controller may cause data, for example survey data, to be transmitted by EM telemetry.  If active drilling is occurring (flow exceeds a threshold) then the controller may cause the data to be transmitted by MP telemetry.), 
a certain depth of the downhole device, 
a certain amount of time that has expired, 
a connection of a tool drill string being installed, or some combination thereof.  

Regarding claim 6, Logan in view of Prammer discloses the system of claim 1, wherein the downhole processor is further to: 
responsive to determining the response is not received from the uphole processor, continue operating in the mud pulse transmission mode (Logan par[0125]: a downhole system as described herein such as system 40 or 40A or 50 may have an MP-only mode (in which only an MP telemetry system 46B, 75 is used to transmit data).  In some embodiments, EM telemetry system 46A or 85 is powered down when system 40 is in MP-only mode).  

Regarding claim 7, Logan in view of Prammer discloses the system of claim 1, wherein the message comprises a directional survey in which the downhole device is located (Logan fig 2:62, par[0078], [0096]: in a drill rig 10 in which the drill string is driven from the surface, data may be transmitted to downhole system 20 by varying drilling parameters (such as speed and/or direction of rotation of the drill string)).  
  
Regarding claim 10, Logan in view of Prammer discloses the system of claim 1, wherein the downhole processor is further to continue operating in the mud pulse transmission mode after switching to the electromagnetic transmission mode (Logan par[0129], [0131]: In a concurrent confirmation mode, one of the telemetry units 46A, 46B or 75, 85 may be designated to be the primary or main transmitter. In some embodiments the MP telemetry unit 46B, 75 is set as the default primary transmitter. A concurrent confirmation mode may be useful for determining which of two or more telemetry systems is better under current drilling conditions. Each system may transmit the same data at its own speed. The functionality of each telemetry system may be fully exploited) and select to use the electromagnetic transmission mode while the mud pulse transmission mode is unused (Logan par[0132]: With EM and MP telemetry systems operating in a concurrent confirmation mode drilling can proceed even if EM telemetry proves to be impractical given the downhole conditions.  If it turns out that the EM telemetry is functioning well then the speed advantage of EM telemetry over MP telemetry may be applied to allow the well to be drilled faster).  

Regarding claim 11, Logan discloses a method for operating an uphole processor and a downhole device included in a tool drill string, the method comprising: 
communicatively coupling, using a mud pulse transmission mode, the uphole processor to a downhole processor included in the downhole device (par[0072], [0078]: Surface transceiver 26 may optionally be configured to transmit information to downhole system 20 using any one or more telemetry techniques for which surface transceiver 26 is equipped to transmit. The telemetry techniques may be selected from: electromagnetic telemetry, mud pulse telemetry, drill string acoustic telemetry, mud acoustic telemetry. Surface transceiver 26 may, in some embodiments, transmit data to downhole system 20 using one or more telemetry techniques for which downhole system 20 is equipped to receive (and not necessarily transmit) data); 
receiving, at the uphole processor, a message sent by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode (par[0078], [0187]: Surface transceiver 26 may also, or alternatively, transmit data to downhole system 20 using one or more telemetry techniques for which downhole system 20 is equipped to both receive and transmit data. For example, a downhole system 20 with electromagnetic telemetry capabilities may be configured to both receive and transmit data using electromagnetic telemetry. Given the problems of communicating with a downhole system at significant depths there can be cases where it is unknown whether a downlink command has been received and acted on by a downhole system.  In some embodiments, when a downhole system reconfigures one telemetry subsystem, the downhole system is configured to transmit confirmation information on another telemetry system that confirms the change.  The confirmation information may optionally include information that specifies or identifies the new mode. an EM telemetry subsystem may be used to send confirmation information confirming that an MP telemetry subsystem has been reconfigured); 
in response to successfully receiving the message from the downhole processor via the electromagnetic transmission mode, transmit, while maintaining a channel with the downhole processor via the mud pulse transmission mode, a response message via the electromagnetic transmission mode to the downhole processor (par[0187]: Given the problems of communicating with a downhole system at significant depths there can be cases where it is unknown whether a downlink command has been received and acted on by a downhole system.  In some embodiments, when a downhole system reconfigures one telemetry subsystem, the downhole system is configured to transmit confirmation information on another telemetry system that confirms the change.  The confirmation information may optionally include information that specifies or identifies the new mode. an EM telemetry subsystem may be used to send confirmation information confirming that an MP telemetry subsystem has been reconfigured), wherein the response message causes the downhole processor to switch from the mud pulse transmission mode to the electromagnetic transmission mode (par[0190]: control system 42 may be configured such that, if MP telemetry 46B is deactivated or if an appropriate instruction is received from the surface, then control system 42 may switch to a second "EM-only" mode. Control system 42 may send a status message prior to switching modes. The status message informs surface equipment of the change in mode). 
Logan does not explicitly disclose the feature of the message of communication between the downhole processor and the uphole processor is a handshake message with a response.
Prammer discloses the feature of the message of communication between the downhole processor and the uphole processor is a handshake message with a response (par[0195]: The link-up event is also recognized by the surface communications sub, which in response attempts an end-to-end communication with the downhole sub. if successful, the two subs handshake by exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period).
One of ordinary skill in the art would be aware of the Logan and Prammer references since all pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Logan to implement the handshake protocol as disclosed by Prammer to gain the functionality of exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period. 
  
Regarding claim 12, Logan in view of Prammer discloses the method of claim 11, further comprising: 4Response to Non-Final Office Action mailed May 26, 2021 Application No. 16/998,079 determining whether a condition is satisfied (Logan par[0174]: A downhole system (e.g. 40, 40A, 50) may be caused to shift among the available modes in various ways.  These include: [0175] receiving a downlink command from surface equipment; [0176] receiving user input prior to deployment of the downhole system; [0177] automatically changing modes in response to detected drilling status; [0178] automatically changing modes in response to one or more measurements collected by sensors of the downhole system; [0179] automatically changing modes in response to the status of the downhole system (e.g. power availability, failure of a component, activation or deactivation of one or more sub-systems of the downhole system--for example, an EM telemetry system, an MP telemetry system etc)); responsive to determining the condition is satisfied, switching from the electromagnetic transmission mode to the first transmission mode (Logan par[0183], [0192]: Control system 42 may, in response to certain sensor readings disable or suspend operation of one or more telemetry systems. For example the system may include a sensor connected to measure current of an EM signal.  If the current exceeds a threshold then the EM system may be shut down or placed in a non-transmitting mode.  In this event the system may automatically switch over to a "MP-only" configuration profile.  The MP only profile may both specify that the EM system should be shut off or inhibited and specify data to be transmitted by MP telemetry in a specific sequence.).  

Regarding claim 13, Logan in view of Prammer discloses the method of claim 12, wherein the condition comprises: a mud flow state being less than a threshold (Logan par[0239]: the controller may monitor the output of a flow sensor.  If active drilling is not occurring (no flow or low flow detected) then the controller may cause data, for example survey data, to be transmitted by EM telemetry.  If active drilling is occurring (flow exceeds a threshold) then the controller may cause the data to be transmitted by MP telemetry.), a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or some combination thereof.  

Regarding claim 16, Logan in view of Prammer discloses the method of claim 11, further comprising: responsive to determining the response is not received from the uphole processor, continuing to operate in the mud pulse transmission mode (Logan par[0125]: a downhole system as described herein such as system 40 or 40A or 50 may have an MP-only mode (in which only an MP telemetry system 46B, 75 is used to transmit data). In some embodiments, EM telemetry system 46A or 85 is powered down when system 40 is in MP-only mode).  

Regarding claim 17, Logan in view of Prammer discloses the method of claim 11, wherein the message comprises a survey including lithological information of a formation in which the downhole device is located (Prammer par[0207], [0208], [0210]: the sensors are geophones listening to the noise emanating from the drill bit 60 during drilling. These sounds travel through the rock and are partially reflected at boundaries where the acoustic impedance changes. Such acoustic targets may be indicative of hydrocarbon bearing zones, rock beds or cavities).  
  
Regarding claim 20, Logan discloses a tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a processing device to: 
communicatively couple, using a mud pulse transmission mode, an uphole processor to a downhole processor included in a downhole device (par[0072], [0078]: Surface transceiver 26 may optionally be configured to transmit information to downhole system 20 using any one or more telemetry techniques for which surface transceiver 26 is equipped to transmit. The telemetry techniques may be selected from: electromagnetic telemetry, mud pulse telemetry, drill string acoustic telemetry, mud acoustic telemetry. Surface transceiver 26 may, in some embodiments, transmit data to downhole system 20 using one or more telemetry techniques for which downhole system 20 is equipped to receive (and not necessarily transmit) data); 
receive a message sent by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode (par[0078], [0187]: Surface transceiver 26 may also, or alternatively, transmit data to downhole system 20 using one or more telemetry techniques for which downhole system 20 is equipped to both receive and transmit data. For example, a downhole system 20 with electromagnetic telemetry capabilities may be configured to both receive and transmit data using electromagnetic telemetry. Given the problems of communicating with a downhole system at significant depths there can be cases where it is unknown whether a downlink command has been received and acted on by a downhole system.  In some embodiments, when a downhole system reconfigures one telemetry subsystem, the downhole system is configured to transmit confirmation information on another telemetry system that confirms the change.  The confirmation information may optionally include information that specifies or identifies the new mode. an EM telemetry subsystem may be used to send confirmation information confirming that an MP telemetry subsystem has been reconfigured ); 
in response to successfully receiving the message from the downhole processor via the electromagnetic transmission mode, transmit, while maintaining a channel with the downhole processor via the mud pulse transmission mode, a response message via the electromagnetic transmission mode to the downhole processor (par[0187]: Given the problems of communicating with a downhole system at significant depths there can be cases where it is unknown whether a downlink command has been received and acted on by a downhole system.  In some embodiments, when a downhole system reconfigures one telemetry subsystem, the downhole system is configured to transmit confirmation information on another telemetry system that confirms the change.  The confirmation information may optionally include information that specifies or identifies the new mode. an EM telemetry subsystem may be used to send confirmation information confirming that an MP telemetry subsystem has been reconfigured), wherein the response message causes the downhole processor to switch from the mud pulse transmission mode to the electromagnetic transmission mode (par[0190]: control system 42 may be configured such that, if MP telemetry 46B is deactivated or if an appropriate instruction is received from the surface, then control system 42 may switch to a second "EM-only" mode. Control system 42 may send a status message prior to switching modes. The status message informs surface equipment of the change in mode). 
Logan does not explicitly disclose the feature of the message of communication between the downhole processor and the uphole processor is a handshake message with a response.
Prammer discloses the feature of the message of communication between the downhole processor and the uphole processor is a handshake message with a response (par[0195]: The link-up event is also recognized by the surface communications sub, which in response attempts an end-to-end communication with the downhole sub. if successful, the two subs handshake by exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period).
One of ordinary skill in the art would be aware of the Logan and Prammer references since all pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Logan to implement the handshake protocol as disclosed by Prammer to gain the functionality of exchanging control packets, exchange information about the bandwidth required by the user data streams in each direction, further exchange information about network status and jointly determine mode and transfer capacity for the next data transmission period.

2.	Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Prammer, and further in view of Li et al. (US2010/0201540A1) hereafter Li.
Regarding claim 4, Logan in view of Prammer does not explicitly disclose the system wherein the downhole processor is further to: responsive to determining the condition is satisfied, transmit, via the electromagnetic transmission mode, a second message to the uphole processor; determine whether a second response is received, via the electromagnetic transmission mode, from the uphole processor; and responsive to determining the second response is received from the uphole processor, switch from the mud pulse transmission mode to the electromagnetic transmission mode.  
Li discloses the system wherein the downhole processor is further to: 
responsive to determining the condition is satisfied, transmit, via the electromagnetic transmission mode, a second message to the uphole processor (par[0021], [0041]: the drilling system 1 may determine that transmission of the data by the first telemetry system 51 may be interrupted.  The first interface 56 may transmit a status message that may indicate that the first telemetry system 51 may be unavailable and/or nonfunctional. The first telemetry system 51 and the second telemetry system 52 may be any known telemetry system, such as, for example, a mud pulse telemetry system, wired drill pipe, an electromagnetic telemetry system); 
determine whether a second response is received, via the electromagnetic transmission mode, from the uphole processor (par[0042]: The second telemetry system 52 may become the "master" and/or the first telemetry system 51 may become the "slave" in response to a command that may be initiated at the surface location 29.  For example, the first terminal 61 and/or the second terminal 62 may transmit the command. the signals transmitted from the first terminal 61 and/or the second terminal 62 may have the command); and 
responsive to determining the second response is received from the uphole processor, switch from the mud pulse transmission mode to the electromagnetic transmission mode (par[0042]: The second telemetry system 52 may become the "master" and/or the first telemetry system 51 may become the "slave" in response to a command that may be initiated at the surface location 29.  For example, the first terminal 61 and/or the second terminal 62 may transmit the command. the signals transmitted from the first terminal 61 and/or the second terminal 62 may have the command).  
One of ordinary skill in the art would be aware of the Logan, Prammer and the Li references since both pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Logan to implement the simultaneous data transmission feature as disclosed by Li to gain the functionality of providing accurate real-time information regarding the tools, the wellbore, the formation and the drilling conditions may enable prevention and/or detection of a drilling problem, adjustment of the drilling operations in response to accurate real-time information may enable optimization of the drilling process to increase the rate of penetration of the drill bit, reduce a drilling time and/or optimize a placement of the wellbore.

Regarding claim 5, Logan in view of Prammer and Li discloses the system of claim 4, wherein the downhole processor is further to: 
determine whether the condition is satisfied (Logan par[0174]: A downhole system (e.g. 40, 40A, 50) may be caused to shift among the available modes in various ways.  These include: [0175] receiving a downlink command from surface equipment; [0176] receiving user input prior to deployment of the downhole system; [0177] automatically changing modes in response to detected drilling status; [0178] automatically changing modes in response to one or more measurements collected by sensors of the downhole system; [0179] automatically changing modes in response to the status of the downhole system (e.g. power availability, failure of a component, activation or deactivation of one or more sub-systems of the downhole system--for example, an EM telemetry system, an MP telemetry system etc.) );  
responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode (Logan par[0183], [0192]: Control system 42 may, in response to certain sensor readings disable or suspend operation of one or more telemetry systems. For example the system may include a sensor connected to measure current of an EM signal.  If the current exceeds a threshold then the EM system may be shut down or placed in a non-transmitting mode.  In this event the system may automatically switch over to a "MP-only" configuration profile.  The MP only profile may both specify that the EM system should be shut off or inhibited and specify data to be transmitted by MP telemetry in a specific sequence.).  

Regarding claim 14, Logan in view of Prammer does not explicitly disclose the method further comprising: responsive to determining a condition is satisfied, transmitting, via the electromagnetic transmission mode, a second message to the uphole processor; determining whether a second response is received, via the electromagnetic transmission mode, from the uphole processor; and responsive to determining the second response is received from the uphole processor, switching from the mud pulse transmission mode to the electromagnetic transmission mode.
Li discloses the method further comprising: 
responsive to determining a condition is satisfied, transmitting, via the electromagnetic transmission mode, a second message to the uphole processor (par[0021], [0041]: the drilling system 1 may determine that transmission of the data by the first telemetry system 51 may be interrupted.  The first interface 56 may transmit a status message that may indicate that the first telemetry system 51 may be unavailable and/or nonfunctional. The first telemetry system 51 and the second telemetry system 52 may be any known telemetry system, such as, for example, a mud pulse telemetry system, wired drill pipe, an electromagnetic telemetry system); 
determine whether a second response is received, via the electromagnetic transmission mode, from the uphole processor (par[0042]: The second telemetry system 52 may become the "master" and/or the first telemetry system 51 may become the "slave" in response to a command that may be initiated at the surface location 29.  For example, the first terminal 61 and/or the second terminal 62 may transmit the command. the signals transmitted from the first terminal 61 and/or the second terminal 62 may have the command); and 
responsive to determining the second response is received from the uphole processor, switch from the mud pulse transmission mode to the electromagnetic transmission mode (par[0042]: The second telemetry system 52 may become the "master" and/or the first telemetry system 51 may become the "slave" in response to a command that may be initiated at the surface location 29.  For example, the first terminal 61 and/or the second terminal 62 may transmit the command. the signals transmitted from the first terminal 61 and/or the second terminal 62 may have the command).  
One of ordinary skill in the art would be aware of the Logan, Prammer and the Li references since both pertain to the field of dual transmission systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole system of Logan to implement the simultaneous data transmission feature as disclosed by Li to gain the functionality of providing accurate real-time information regarding the tools, the wellbore, the formation and the drilling conditions may enable prevention and/or detection of a drilling problem, adjustment of the drilling operations in response to accurate real-time information may enable optimization of the drilling process to increase a rate of penetration of the drill bit, reduce a drilling time and/or optimize a placement of the wellbore. 
 
Regarding claim 15, Logan in view of Prammer and Li discloses the method of claim 14, further comprising: determining whether the condition is satisfied (Logan par[0174]: A downhole system (e.g. 40, 40A, 50) may be caused to shift among the available modes in various ways.  These include: [0175] receiving a downlink command from surface equipment; [0176] receiving user input prior to deployment of the downhole system; [0177] automatically changing modes in response to detected drilling status; [0178] automatically changing modes in response to one or more measurements collected by sensors of the downhole system; [0179] automatically changing modes in response to the status of the downhole system (e.g. power availability, failure of a component, activation or deactivation of one or more sub-systems of the downhole system--for example, an EM telemetry system, an MP telemetry system etc.) );  
responsive to determining the condition is satisfied, switching from the electromagnetic transmission mode to the mud pulse transmission mode (Logan par[0183], [0192]: Control system 42 may, in response to certain sensor readings disable or suspend operation of one or more telemetry systems. For example the system may include a sensor connected to measure current of an EM signal.  If the current exceeds a threshold then the EM system may be shut down or placed in a non-transmitting mode.  In this event the system may automatically switch over to a "MP-only" configuration profile.  The MP only profile may both specify that the EM system should be shut off or inhibited and specify data to be transmitted by MP telemetry in a specific sequence.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-7, 10-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17109836 hereafter 
“Co-1”. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered and disclosed by the copending application “Co-1”, wherein the instant claims of the instant application is narrower in scope and fully covered by the copending application “Co-1” (anticipation type ODP).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16998079
Co-pending “Co-1”
1. (Currently Amended) A system including a tool drill string having a downhole device, the system comprising: a memory storing instructions; and an uphole communicatively couple, using a mud pulse transmission mode, to a downhole processor included in the downhole device; receive a handshake message sent by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode; in response to successfully receiving the handshake message from the downhole processor via the electromagnetic transmission mode, transmit, while maintaining a channel with the downhole processor via the mud pulse transmission mode, a response message via the electromagnetic transmission mode to the downhole processor, wherein the response message causes the downhole processor to switch from the mud pulse transmission mode to the electromagnetic transmission mode.
1. (Currently Amended) A system including a tool drill string having a downhole device, the downhole device comprising: a memory storing instructions; and a downhole processor configured to execute the instructions to: operate in a first transmission mode by default, wherein the downhole processor is communicatively coupled to an uphole processor via the first transmission mode; while communicatively coupled to the uphole processor via the first transmission mode, transmit, by the downhole processor via a second transmission mode different than the first transmission mode, a handshake message to the uphole processor; while operating in the first transmission mode, determine whether a response to the handshake message is received via the second transmission mode from the uphole processor; and responsive to determining the response is received via the second transmission mode from the uphole processor, switch from the first transmission mode to the second transmission mode.
8. (Original) The system of claim 1, wherein the first transmission mode is mud-pulse mode.
9. (Original) The system of claim 1, wherein the second transmission mode is electromagnetic mode.
2. (Currently Amended) The system of claim 1, wherein the downhole processor is further to: determine whether a condition is satisfied; responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode.
2. (Previously Presented) The system of claim 1, wherein the downhole processor is further to: determine whether a condition is satisfied; responsive to determining the condition is satisfied, switch from the second transmission mode to the first transmission mode.
3. (Original) The system of claim 2, wherein the condition comprises: a mud flow state being less than a threshold, a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or some combination thereof.
3. (Original) The system of claim 2, wherein the condition comprises: a mud flow state being less than a threshold, a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or 2Response to Non-Final Office Action mailed May 18, 2021 Application No. 17/109,836 some combination thereof.
4. (Currently Amended) The system of claim 2, wherein the downhole processor is further to: responsive to determining the condition is satisfied, transmit, via the electromagnetic transmission mode, a second message to the uphole processor; determine whether a second response is received, via the electromagnetic transmission mode, from the uphole processor; and responsive to determining the second response is received from the uphole processor, switch from the mud pulse transmission mode to the electromagnetic transmission mode.
4. (Previously Presented) The system of claim 2, wherein the downhole processor is further to: responsive to determining the condition is satisfied, transmit, via the second transmission mode, a second message to the uphole processor; determine whether a second response is received, via the second transmission mode, from the uphole processor; and responsive to determining the second response is received from the uphole processor, switch from the first transmission mode to the second transmission mode.
5. (Currently Amended) The system of claim 4, wherein the downhole processor is further to: determine whether the condition is satisfied; and responsive to determining the condition is satisfied, switch from the electromagnetic transmission mode to the mud pulse transmission mode.
5. (Previously Presented) The system of claim 4, wherein the downhole processor is further to: determine whether the condition is satisfied; and responsive to determining the condition is satisfied, switch from the second transmission mode to the first transmission mode.
6. (Currently Amended) The system of claim 1, wherein the downhole processor is further to: responsive to determining the response is not received from the uphole processor, continue operating in the mud pulse transmission mode.
6. (Previously Presented) The system of claim 1, wherein the downhole processor is further to: responsive to determining the response is not received from the uphole processor, continue operating in the first transmission mode.
7. (Original) The system of claim 1, wherein the message comprises a directional survey in which the downhole device is located.
7. (Previously Presented) The system of claim 1, wherein the handshake message comprises a directional survey in which the downhole device is located.
10. (Currently Amended) The system of claim 1, wherein the downhole processor is further to continue operating in the mud pulse transmission mode after switching to the electromagnetic transmission mode and select to use the electromagnetic transmission mode while the mud pulse transmission mode is unused.
10. (Currently Amended) The system of claim 1, wherein the downhole processor is further to continue operating in the first transmission mode after switching to the second transmission 
11. (Currently Amended) A method for operating an uphole processor and a downhole device included in a tool drill string, the method comprising: communicatively coupling, using a mud pulse transmission mode, the uphole processor to a downhole processor included in the downhole device; receiving, at the uphole processor, a handshake message sent by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode; in response to successfully receiving the handshake message from the downhole processor via the electromagnetic transmission mode, transmitting, while maintaining a channel with the downhole processor via the mud pulse transmission mode, a response message via the electromagnetic transmission mode to the downhole processor, wherein the response message causes the downhole processor to switch from the mud pulse transmission mode to the electromagnetic transmission mode. 
11. (Currently Amended) A method for operating a downhole device included in a tool drill string, the method comprising: operating in a first transmission mode by default, wherein a downhole processor is communicatively coupled to an uphole processor via the first transmission mode; while communicatively coupled to the uphole processor via the first transmission mode, transmitting, by the downhole processor via a second transmission mode different than the first transmission mode, a handshake message to the uphole processor; while operating in the first transmission mode, determining whether a response to the handshake message is received via the second transmission mode from the uphole processor; responsive to determining the response is received via the second transmission mode from the uphole processor, switching from the first transmission mode to the second transmission mode.
18. (Original) The method of claim 11, wherein the first transmission mode is mud-pulse mode.
19. (Original) The method of claim 11, wherein the second transmission mode is electromagnetic mode.
12. (Currently Amended) The method of claim 11, further comprising: 4Response to Non-Final Office Action mailed May 26, 2021 Application No. 16/998,079 determining whether a condition is satisfied; responsive to determining the condition is satisfied, switching from the electromagnetic transmission mode to the first transmission mode.
12. (Original) The method of claim 11, further comprising: determining whether a condition is satisfied; responsive to determining the condition is satisfied, switching from the second transmission mode to the first transmission mode.
13. (Currently Amended) The method of claim [11]] 12, wherein the condition comprises: a mud flow state being less than a threshold, a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or some combination thereof.
13. (Previously Presented) The method of claim 12, wherein the condition comprises: a mud flow state being less than a threshold, a certain depth of the downhole device, a certain amount of time that has expired, a connection of a tool drill string being installed, or some combination thereof.
14. (Currently Amended) The method of claim 11, further comprising : responsive to determining [[the]] a condition is satisfied, transmitting, via the electromagnetic transmission mode, a second message to the uphole processor; determining whether a second response is received, via the electromagnetic transmission mode, from the uphole processor; and responsive to determining the second response is received from the uphole processor, switching from the mud pulse transmission mode to the electromagnetic transmission mode.
14. (Previously Presented) The method of claim 12, further comprising: 4Response to Non-Final Office Action mailed May 18, 2021 Application No. 17/109,836 responsive to determining the condition is satisfied, transmitting, via the second transmission mode, a second message to the uphole processor; determining whether a second response is received, via the second transmission mode, from the uphole processor; and responsive to determining the second response is received from the uphole processor, switching from the first transmission mode to the second transmission mode.
15. (Currently Amended) The method of claim 14, further comprising: determining whether the condition is satisfied; responsive to determining the condition is satisfied, switching from the electromagnetic transmission mode to the mud pulse transmission mode.
15. (Original) The system of claim 14, further comprising: determining whether the condition is satisfied; responsive to determining the condition is satisfied, switching from the second transmission mode to the first transmission mode.
16. (Currently Amended) The method of 

claim 11, further comprising: responsive to 

determining the response is not received 

from the uphole processor, continuing to 

operate in the mud pulse transmission mode.

16. (Original) The method of claim 11, further comprising: responsive to determining the response is not received from the uphole processor, continuing to operate in the first transmission mode.
17. (Original) The method of claim 11, wherein the message comprises a survey including lithological information of a formation in which the downhole device is located.
17. (Previously Presented) The method of claim 11, wherein the handshake message comprises a survey including lithological information of a formation in which the downhole device is located.
20. (Currently Amended) A tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a processing device to: communicatively couple, using a mud pulse transmission mode, an uphole processor to a downhole processor included in a downhole device; receive a handshake message sent by the downhole processor via an electromagnetic transmission mode different than the mud pulse transmission mode; in response to successfully receiving the handshake message from the downhole processor via the electromagnetic transmission mode, transmit, while maintaining a channel with the downhole processor via the mud pulse transmission mode, a response message via the electromagnetic transmission mode to the downhole processor, wherein the response message causes the downhole processor to switch from the mud pulse transmission mode to the electromagnetic transmission mode.
20. (Currently Amended) A tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a processing device to: operate in a first transmission mode by default, wherein a downhole processor is communicatively coupled to an uphole processor via the first transmission mode; 5Response to Non-Final Office Action mailed May 18, 2021 Application No. 17/109,836 while communicatively coupled to the uphole processor via the first transmission mode, transmit, by the downhole processor via a second transmission mode different than the first transmission mode, a handshake message to the uphole processor; while operating in the first transmission mode, determine whether a response to the handshake message is received via the second transmission mode from the uphole processor; responsive to determining the response is received via the second transmission mode from the uphole processor, switch from the first transmission mode to [[all the second transmission mode.
18. (Original) The method of claim 11, wherein the first transmission mode is mud-pulse mode.
19. (Original) The method of claim 11, wherein the second transmission mode is electromagnetic mode.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685